                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                                Plaintiff,        )
                                                  )
                        v.                        )    No. 3:17-CR-86-RLJ-DCP
                                                  )
JAMIE WILLIAM COOK,                               )
                                                  )
                                Defendant.        )
                                                  )

                                 MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge,

as may be appropriate. This case came before the Court on January 3, 2019, for a hearing on

Motion to Withdraw as Counsel [Doc. 178], filed by Attorney Russell T. Greene on December 28,

2018. Assistant United States Attorney Cynthia Davidson represented the Government and

Attorney Greene appeared with Defendant Cook.1

         At the January 3, 2019 hearing, Mr. Greene advised that during the process of evaluating

potential bases upon which to file a motion to withdraw guilty plea as desired by Defendant Cook,

Mr. Greene encountered an ethical issue in his representation of Defendant Cook for which he felt

it necessary to seek guidance from the Board of Professional Responsibility of the Supreme Court

of Tennessee (“the Board”). Mr. Greene stated that he was advised by the Board that he would

have to seek to withdraw from representation of Defendant Cook due to the particular ethical issue

and that he explained the situation to Defendant Cook prior to filing the Motion to Withdraw.


1
    Defendant Cook used the Court’s audio headset to aid him in hearing the proceedings.
AUSA Davidson stated that the Government takes no position on the motion.

       Upon excusing AUSA Davidson, the Court conducted a sealed, ex parte hearing in order

to gain more insight concerning the matter and to evaluate the overall status of the attorney-client

relationship given its history, which is described in detail in the Court’s Memorandum and Order

filed on December 6, 2018 [Doc. 170]. Without going into the confidential nature of that

discussion, the Court was concerned about whether or not the undisclosed ethical issue could be

alleviated through appointment of new counsel and whether there had been a breakdown in the

attorney-client relationship between Mr. Greene and Defendant Cook. At the conclusion of the

discussion, the Court terminated the sealed portion of the hearing and announced to the parties that

it would take the matter under consideration and reconvene the hearing the following morning.

       On January 4, 2019, the Court reconvened the hearing. Assistant United States Attorney

Brent Jones represented the Government, and Attorney Greene appeared again with Defendant

Cook.2 Also in attendance was Attorney Wesley D. Stone, a member in good standing with the

CJA Panel, whom the Court asked to attend in the event the Court ultimately determined that

substitution of counsel would be necessary. The Court summarized the proceedings from the

previous day, as well as the recent history of the case, and then excused AUSA Jones in order to

conduct a supplemental sealed, ex parte hearing to further explore the issues set forth above.

During the sealed portion of the hearing, Mr. Greene further responded to the Court’s inquiries as

reasonably necessary to satisfy the Court that there are sufficient grounds to warrant his withdrawal

based not only on an ethical consideration, but also on an extremely strained attorney-client




2
 Defendant Cook again participated with the aid of headphones to assist him in hearing the
proceedings.
                                                 2
relationship, suffering from a breakdown of communication due in no small part to the conduct of

Defendant Cook. The Court then inquired of Mr. Stone as to whether he would be willing to accept

appointment of Defendant Cook, and he so agreed. The Court strongly admonished Defendant

Cook to work cooperatively with Mr. Stone, noting that Mr. Stone was the fifth counsel to be

appointed by the Court and that no further appointments would considered absent an actual

conflict, not caused or created in whole or in part by Defendant Cook. The Court further

admonished Defendant Cook that conduct on the part of a defendant could potentially result in a

waiver of the Sixth Amendment right to counsel and made efforts to explain the obligations and

difficulties of pro se re presentation through a discussion of the McDowell litany.3 See United

States v. McDowell, 814 F.2d 245, 251 (6th Cir. 1987) (appendix).

       After concluding the sealed portion of the hearing, AUSA Jones rejoined the proceeding

and the Court summarized the above and announced the substitution of counsel. The Court asked

the United States Marshals to continue to detain the Defendant locally for the next two weeks, to

permit the Defendant and Mr. Stone to meet. The Court directed Mr. Stone to look into the

Defendant’s desire to withdraw his guilty plea [see Docs. 128 & 166]. The Court set a deadline

of January 18, 2019, for Mr. Stone to file a motion to withdraw guilty plea on the Defendant’s

behalf, if appropriate. The Government shall respond on or before February 1, 2019.




3
  During this portion of the hearing, Defendant Cook was argumentative, attempting to talk over
the undersigned, and refusing to listen. After having to caution Defendant Cook that his conduct
may result in his removal from the courtroom, the Court suggested that Mr. Stone advise Defendant
Cook on this matter at a later time, so that the Defendant will at least be generally aware of the
potential risks and perils of self-representation should that need to be addressed by the Court at a
future proceeding.
                                                 3
       In light of the existence of an apparent actual ethical issue that has arisen with regard to

Mr. Greene’s representation of Defendant Cook, as well as a breakdown of communication that

has caused irreparable harm to the attorney-client relationship, the Court finds that good cause

exists to grant Mr. Greene’s Motion to Withdraw as Counsel [Doc. 178], and the same is

GRANTED.

       Attorney Wesley D. Stone agreed to accept representation of the Defendant. The Court

therefore and hereby SUBSTITUES and APPOINTS Mr. Stone as the Defendant’s counsel of

record under the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A. Mr. Greene is DIRECTED

to provide the Defendant’s file to new counsel as expeditiously as possible.

       Accordingly, it is ORDERED:

          (1) The Motion to Withdraw as Counsel [Doc. 178] is GRANTED;

          (2) Attorney Russell T. Greene is permitted to withdraw as counsel of
              record for the Defendant and is DIRECTED to transfer the
              Defendant’s file and any discovery to new counsel as soon as
              possible;

          (3) Attorney Wesley D. Stone is SUBSTITUTED and APPOINTED
              as the Defendant’s counsel of record under the CJA;

          (4) The Defendant may file a motion to withdraw guilty plea, through
              counsel, if appropriate, on or before January 18, 2019; and

          (5) The Government’s deadline for responding to a motion to withdraw
              guilty plea is February 1, 2019.

       IT IS SO ORDERED.

                                             ENTER:


                                             ________________________________
                                             Debra C. Poplin
                                             United States Magistrate Judge


                                                4
